Citation Nr: 0916211	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The appellant claims qualifying service for her decedent 
spouse as a Philippine veteran during World War II.  The 
decedent had recognized guerrilla service from October 15 
1943 to February 29, 1944 and from November 1, 1944 to 
November 24, 1945.  He died in July 1952.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  In the August 2007 notice letter, the RO denied 
a claim for nonservice-connected death pension benefits on 
the basis that the evidence showed that she had no legal 
entitlement to that benefit as defined by law.


FINDING OF FACT

The appellant's decedent spouse had recognized guerrilla 
service from October 15 1943 to February 29, 1944 and from 
November 1, 1944 to November 24, 1945; he did not possess the 
requisite service to allow his surviving spouse to qualify 
for VA nonservice-connected death pension benefits.


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. §§ 
101(2), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.40, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist the claimant in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  It should inform the 
appellant of the information that VA will seek to provide, 
and the information that the claimant is expected is provide.  
Additionally, it should invite the appellant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, the initial unfavorable agency decision 
was made in August 2007, following the appellant's September 
2006 receipt of VCAA notification pertaining to her August 
2006 claim.

In a September 2006 letter, the RO notified the appellant 
that VA was working on her application for death benefits as 
the surviving spouse of a veteran.  The RO notified the 
appellant that it was her responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency; and that to 
support her claim for death pension benefits, the evidence 
had to show the her spouse had served in the regular 
component of the active military, naval, or air service of 
the United States Armed Forces.  The RO further notified her 
that service in the Commonwealth Army (USAFFE), including the 
recognized guerrillas, or the new Philippine Scouts, does not 
meet this requirement.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes certification of the decedent spouse's 
death and his marriage to the appellant; and various other 
documents found below and necessary to deciding this claim.  

The Board believes that the evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence that has not been obtained.  Therefore, no 
further assistance to the appellant in the development of 
evidence is required.  Also, as the appellant has been 
provided with ample opportunity to present evidence and 
arguments on her behalf, the Board finds that appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Factual Background

The appellant is seeking entitlement to nonservice-connected 
death pension benefits based on claimed military service of 
her decedent spouse in World War II.  

The record contains the following documents material to the 
claim on appeal.  The record includes documents certifying 
that the appellant is the surviving spouse of an individual 
who died in July 1952.  

A document dated in November 2005 and entitled United States 
of America Certification of Military Service reads in 
pertinent part as follows:  this document "certifies that" 
the appellant's spouse "was a member of the Army of the 
United States from July 20, 1942 to April 28, 1947."  The 
document indicates that its source was the National Personnel 
Records Center (Military Personnel Records), National 
Archives and Records Administration.  At the bottom of the 
document it states that "This Certification of Military 
Service is issued in the absence of a copy of the actual 
Report of Separation or its equivalent.  The document serves 
as verification of military service and may be used for any 
official purpose.  Not valid without official seal."  There 
is a raised but illegible seal at the bottom right corner of 
the document.

The RO requested information to verify periods of service.  A 
May 2007 Personnel Information Exchange System (PIES) 
response indicated the following:  that the record needed to 
respond to the request was fire-related (meaning destroyed by 
fire); that no separation documents were available from which 
to verify active duty dates and character of discharge; and 
that the information furnished-that the "Veteran served 
from July 20, 1942 to April 28, 1947"-was obtained from 
alternate record sources.

In July 2007, the RO wrote to the National Personnel Record 
Center (NPRC), requesting assistance.  As part of the request 
the RO listed for NPRC the asserted service period of July 
20, 1942 to June 30, 1946; and noted the following: that the 
appellant's spouse was alleged to have served with the Army 
of the United States (14th Inf. AUS); that his name was not 
included in the official list of recognized members of the 
14th Infantry Regiment, AUS; and that this means his status 
as a member of that unit was revoked sometime in 1953.  On 
the basis of that preamble, the RO asked if AUS status had 
been re-acquired subsequent to the 1953 revocation; and if 
not, requested that NPRC certify guerrilla service (or other 
service/s) of the appellant's spouse.

In an August 2007 reply to the July 2007 request, an officer 
of NPRC notified the RO that AUS status was not re-acquired.  
Attached to the reply and signed by an officer of the U.S. 
Army, are reports that provide evidence referable to that 
determination.  These reports include one titled Request for 
Army Information, which contains a notation as part of the 
request, stating that a report dated in November 1953 showed 
that alleged service with the 14th Infantry Regiment had been 
revoked.  

The attached service department reports signed by the Army 
officer certify that the appellant's spouse was a guerrilla 
("Private I Co 3rd Bn 14th Inf, USAFIP-NL") and that the 
beginning date of his service in the Armed Forces of the U.S. 
was October 15, 1943, and the separation date was November 
24, 1945.  

Of that period from October 15, 1943 to November 24, 1945, 
his status was noted to be "recognized guerrilla service" 
from October 15, 1943 to February 1944; "no casualty 
status" from March 1, 1944 to October 31, 1944; and 
"recognized guerrilla service" from November 1, 1944 to 
November 24, 1945.  From March 1 1944 to October 31, 1944 he 
was not entitled to receive pay because he was involved in 
civilian pursuits, and not engaged in military activities.  
The reports show that the character of separation from 
service on November 1945 was determined to be honorable.

For her part, the appellant stated in her substantive appeal 
that not all members of the Federalized 14th Infantry were 
revoked in the later part of 1953; and that her spouse was 
among the retained and recognized 122 members.  

III.  Analysis of Legal Entitlement to Nonservice-Connected 
Death Pension Benefits

Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service. 38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2). "Active military, naval, 
and air service" includes active duty.  In turn, "active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6.  "The Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain but not all VA purposes, as 
authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service which is included for VA compensation benefits, but 
not for VA nonservice-connected death pension benefits, is 
(1) service department certified "recognized guerrilla 
service" and (2) "unrecognized guerrilla service" under a 
recognized commissioned officer, only if the present was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946. 38 C.F.R. § 3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

A Philippine veteran is limited by law to the award of a 
narrowly defined set of benefits.  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits. 38 U.S.C.A. § 107(b); 38 C.F.R. § 
3.40(a), (b).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance. However, it is not 
qualifying service for VA pension benefits. 38 U.S.C.A. §§ 
107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are also not 
included for pension benefits.  See 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

The Court has held that a person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member upon whose service such benefits are 
predicated has attained the status of veteran. D'Amico v. 
West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 
F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).
 
In this case, service department records have established 
that the appellant's spouse did not have qualifying active 
service.  Those service department records show that the 
appellant's spouse only had service as a "recognized 
guerrilla", which was from October 15, 1943 to February 
1944, and from November 1, 1944 to November 24, 1945.  
Persons with service department certified "recognized 
guerrilla service" shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing legal entitlement to 
VA nonservice-connected death pension benefits.  

Furthermore, NPRC verified that any previous indicated 
qualifying status, as shown in the "Certification of 
Military Service" record dated November 8, 2005, had been 
revoked in 1953, and had not been reacquired. 

Notwithstanding any evidence submitted to the contrary, only 
service department records can establish if and when a person 
has qualifying active service.  Only service department 
records can establish if and when a person has qualifying 
active service. Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA. VA does not have the authority to alter the findings of 
the service department. Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

Based on the foregoing, the Board finds that the 
"Certification of Military Service" record dated, November 
8, 2005, is not accurate; therefore, for the purpose of 
establishing entitlement to VA benefits, VA may not accept 
that as conclusive evidence of service.  38 C.F.R. § 
3.203(a).

Therefore, the Board finds that the appellant is not eligible 
for the requested benefit. The decedent's type of service is 
not one that can qualify a claimant for certain VA benefits 
such as a nonservice- connected death pension.

Basic eligibility for VA nonservice-connected death pension 
benefits is precluded based on the circumstances of the 
service in World War II of the appellant's spouse.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is for all purposes based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002).


ORDER

Legal entitlement to nonservice-connected death pension 
benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


